Title: To Thomas Jefferson from Vanuxem & Clark, 24 December 1808
From: Vanuxem & Clark
To: Jefferson, Thomas


                  
                     Sir,
                     Philadelphia 24 Decber. 1808
                  
                  M Sartori of Trenton has sent us Two Boxes of Paste, which he directed us to Ship by a Vessel bound to Richmond; we take the liberty to enclose here the Receipt of Captn. Hiram Franklin of the Schooner Concordia.
                  Permit us, most respected Sir, to tender you our sincere acknowledgements for all the benefits which we, in concert with our fellow Citizens of the Union, have experienced during your public Career & present administration. May the Eternal God of Peace reward you for all your toils & sacrifices, while you remain in this World; that in retirement your enjoyments may be long and equal the blessings which the United States do & will enjoy & to which you have been so conspicuously instrumental.
                  With due Respect & Consideration we remain, Sir, Your much Obliged most obedient & very humble Servants
                  
                  
                     Vanuxem & Clark
                     
                  
               